DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on January 26, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent issued to U.S. Patent Application No. 16/083,829 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The outstanding double patenting rejection has been overcome by the submission of a proper terminal disclaimer.  Reasons for allowance of claim 30 are given in the previous office action.  The prior art of record fails to disclose or suggest the air filter of claim 1 wherein the polymeric sorbent comprises a reaction product of a precursor material comprising a polymerized product of a polymerizable composition comprising 8-65 wt% maleic anhydride and 30-85 wt% divinylbenzne based on the total weight of monomers in the polymerizable composition, and a nitrogen containing compound selected from ammonia, a single primary amino compound, and a compound having at least two amino groups, and wherein the sorbent is present in the form of porous particles.  The prior art also fails to disclose a method of capturing formaldehyde using the filter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161.  The examiner can normally be reached on Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl